

114 S252 IS: Tax Transparency Act of 2015
U.S. Senate
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 252IN THE SENATE OF THE UNITED STATESJanuary 26, 2015Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo prohibit the consideration of any bill by Congress unless a statement on tax transparency is
			 provided in the bill.1.Short
 titleThis Act may be cited as the Tax Transparency Act of 2015.2.Tax effect
			 transparency(a)In
 generalChapter 2 of title 1, United States Code, is amended by inserting after section 102 the following:102a.Tax effect
				transparency(a)In
 generalEach Act of Congress, bill, resolution, conference report thereon, or amendment thereto, that modifies Federal tax law shall contain a statement describing the general effect of the modification on Federal tax law.(b)Failure To
				Comply(1)In
 generalA failure to comply with subsection (a) shall give rise to a point of order in either House of Congress, which may be raised by any Senator during consideration in the Senate or any Member of the House of Representatives during consideration in the House of Representatives.(2)NonexclusivityThe availability of a point of order under this section shall not affect the availability of any other point of order.(c)Disposition of
				point of order in the Senate(1)In
 generalAny Senator may raise a point of order that any matter is not in order under subsection (a).(2)Waiver(A)In
 generalAny Senator may move to waive a point of order raised under paragraph (1) by an affirmative vote of three-fifths of the Senators duly chosen and sworn.(B)ProceduresFor a motion to waive a point of order under subparagraph (A) as to a matter—(i)a motion to table the point of order shall not be in order;(ii)all motions to waive one or more points of order under this section as to the matter shall be debatable for a total of not more than 1 hour, equally divided between the Senator raising the point of order and the Senator moving to waive the point of order or their designees; and(iii)a motion to waive the point of order shall not be amendable.(d)Disposition of
				point of order in the House of Representatives(1)In
 generalIf a Member of the House of Representatives makes a point of order under this section, the Chair shall put the question of consideration with respect to the proposition of whether any statement made under subsection (a) was adequate or, in the absence of such a statement, whether a statement is required under subsection (a).(2)ConsiderationFor a point of order under this section made in the House of Representatives—(A)the question of consideration shall be debatable for 10 minutes, equally divided and controlled by the Member making the point of order and by an opponent, but shall otherwise be decided without intervening motion except one that the House of Representatives adjourn or that the Committee of the Whole rise, as the case may be;(B)in selecting the opponent, the Speaker of the House of Representatives should first recognize an opponent from the opposing party; and(C)the disposition of the question of consideration with respect to a measure shall be considered also to determine the question of consideration under this section with respect to an amendment made in order as original text.(e)Rulemaking
 authorityThe provisions of this section are enacted by the Congress—(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House..(b)Clerical
 amendmentThe table of sections at the beginning of chapter 2 of title 1, United States Code, is amended by inserting after the item relating to section 102 the following new item:102a. Tax effect
				transparency..